TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00667-CV


Alfred Johnson, D.O., Appellant

v.

The State of Texas; Texas Medical Board; Donald Patrick, M.D., J.D., in his Official
Capacity as the Executive Director of the Texas Medical Board; Mari Robinson, J.D., in
her Official Capacity as Director of Enforcement, Texas Medical Board; et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-001657, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
		The application of Jacques G. Simon, Esq., for permission to practice before
this Court for the purpose of representing the appellant in this cause, pursuant to Rule XIX of the
Rules Governing Admission to the State Bar of Texas, is granted. 
		Ordered January 28, 2009.


Before Justices Patterson, Pemberton and Waldrop